t c memo united_states tax_court clayton kramer and vickie kramer petitioners v commissioner of internal revenue respondent docket no filed date clayton and vickie kramer pro_se mark j tober for respondent memorandum opinion paris judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure respondent in his answer and pursuant to sec_6214 affirmatively alleged that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether petitioners are liable for the deficiency in federal_income_tax for and whether they are liable for the accuracy-related_penalty under sec_6662 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in florida when the petition was filed during mrs kramer worked part time for beall’s corp beall’s and for the st johns county school district school district beall’s paid mrs kramer dollar_figure for the work she performed and the school district paid her dollar_figure in addition to withholding social_security and medicare taxes 1unless otherwise indicated section references are to the internal_revenue_code code in effect for and rule references are to the tax_court rules_of_practice and procedure 2after issuing the notice_of_deficiency respondent conceded dollar_figure of retirement income proposed in the notice petitioners conceded an additional dollar_figure of taxable dividends and dollar_figure of passive_income by reporting these amounts in an amended_return beall’s and the school district withheld dollar_figure and dollar_figure respectively in federal income taxes mr kramer also worked during he worked full time for azalea bioenergy co azalea which paid him dollar_figure for the work he performed and withheld social_security and medicare taxes and dollar_figure in federal_income_tax petitioners timely filed a federal_income_tax return for on their return petitioners reported dollar_figure of interest_income dollar_figure of dividend income and dollar_figure of passive_income from motherwell corp a subchapter_s_corporation petitioners reported zero wages zero taxable_income and a zero tax_liability despite receiving information returns from their respective employers petitioners attached to their return a self-prepared form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for each employer on the forms petitioners reported withholdings for federal income social_security and medicare taxes however they reported zero wages tips and other compensation petitioners subsequently filed an amended federal_income_tax return for the tax_year in date on their amended_return petitioners reported an additional dollar_figure of dividend income and dollar_figure of passive_income again petitioners reported a zero tax_liability in date respondent sent petitioners a notice_of_deficiency respondent determined that petitioners received but failed to report taxable wages of dollar_figure dollar_figure and dollar_figure from azalea beall’s and the school district respectively as a result respondent determined that petitioners were liable for a deficiency in federal_income_tax and in his answer alleged that petitioners were also liable for an accuracy-related_penalty i burden_of_proof discussion generally the taxpayer bears the burden of proving that the commissioner’s deficiency determinations are incorrect see rule a 290_us_111 the burden_of_proof however shifts to the commissioner if the taxpayer introduces credible_evidence regarding relevant factual issues and meets certain statutory requirements sec_7491 3in the notice_of_deficiency respondent determined that petitioners also received an additional dollar_figure of taxable dividends dollar_figure of passive_income and dollar_figure of retirement income as stated above respondent conceded the latter and petitioners by reporting the additional dividends and passive_income on their amended_return conceded the former petitioners claim that their tax returns are credible_evidence that shifts the burden_of_proof to respondent under sec_7491 specifically petitioners assert that their tax returns present sworn facts that prove they reported all taxable_income received during credible_evidence is defined as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 citing h_r conf rept no pincite 1998_3_cb_747 a tax_return however is merely a statement of the taxpayer’s claim see 62_tc_834 see also burien nissan inc v commissioner tcmemo_2001_116 aff’d 75_fedappx_652 9th cir it is not presumed correct see roberts v commissioner t c pincite and consequently is not credible_evidence within the meaning of sec_7491 indeed petitioners’ stipulation of facts renders sec_7491 inapplicable petitioners stipulated that they received payments from their respective employers in the amounts set forth in the notice_of_deficiency and yet they reported zero 4in an attempt to avoid these stipulations petitioners now assert that they have consistently disputed receiving unreported income rule e provides that continued wages on their tax returns their dispute therefore is not with the relevant factual issues ie that they received payments from their employers but rather with whether such payments are taxable_income since the facts are not in dispute sec_7491 does not apply see eg rhodes v commissioner tcmemo_2005_184 similarly petitioners assert that respondent has the burden of production under sec_6201 with respect to verifying payments reported on the information returns their employers filed petitioners maintain that the information returns are hearsay and are not admissible to show that they received unreported income the information returns however were not offered into evidence and by definition are not hearsay under rule c of the federal rules of evidence sec_6201 is therefore inapplicable see rhodes v commissioner tcmemo_2005_184 continued a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties petitioners relying solely on their tax returns do not offer any evidence showing that they did not receive unreported income in fact their forms which list withholdings for federal income social_security and medicare taxes indicate the contrary--ie that petitioners received payments from their respective employers petitioners therefore have not shown any error in the stipulations or any reason for relief therefrom ii income_tax deficiency respondent determined that petitioners are liable for a federal_income_tax deficiency for failing to report wages received from their respective employers during petitioners do not dispute that azalea paid mr kramer dollar_figure for work he performed in and that beall’s and the school district paid mrs kramer dollar_figure and dollar_figure respectively for work she performed in moreover on brief petitioners do not dispute that wages are income rather they claim that income is not defined in the code and the payments made to them are not gross_income sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs petitioners’ employers paid them for work they performed during these payments are wages and pursuant to sec_61 should have been reported on petitioners’ returns as gross_income petitioners’ assertion to the contrary that is the payments made to them are not gross_income is frivolous and characteristic of rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir aff’g tcmemo_1987_225 indeed it is well settled that wages are taxable_income and should be reported as such see eg 765_f2d_1083 11th cir the court need not address petitioners’ assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 accordingly with the exception of the amounts conceded by the parties the court sustains respondent’s deficiency determination for iii accuracy-related_penalty under sec_6214 the court has jurisdiction to consider a claim by the commissioner for an increased deficiency and penalties asserted at or before the hearing or a rehearing see eg 684_f2d_261 3d cir aff’g tcmemo_1979_501 see also 110_tc_172 in general the purpose of sec_6214 is to provide the taxpayer with an opportunity to answer and resist the claim before it is considered by the court ferrill v commissioner f 2d pincite in his answer respondent asserted that an accuracy-related_penalty pursuant to sec_6662 should be assessed petitioners therefore received an opportunity to address respondent’s additional claim for an accuracy-related_penalty but chose not to file a reply where a reply is not filed the affirmative allegations in the answer will be deemed denied rule c accordingly pursuant to sec_6214 the court has jurisdiction over respondent’s affirmative allegation in his answer that petitioners are liable for an accuracy-related_penalty under sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties see higbee v commissioner t c pincite taxpayers may however avoid the penalty by establishing that they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite sec_6662 and b provides that a taxpayer is liable for a accuracy-related_penalty on any part of an underpayment attributable to among other things negligence or disregard of rules or regulations an underpayment is defined as the amount by which any_tax imposed exceeds the sum of the amount shown as tax by the taxpayer on his return plus any amounts of tax previously assessed over the amount of any rebates made sec_6664 negligence includes any failure to make a reasonable attempt to comply with the law sec_6662 sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs petitioners reported a zero tax_liability on their original and amended tax returns for however petitioners received taxable wage income from their respective employers in and as discussed above were liable for federal income taxes on their wages petitioners therefore had an underpayment within the meaning of sec_6662 petitioners do not dispute that they worked during and that they received payments from their respective employers in the amounts set forth in the notice_of_deficiency in fact petitioners acknowledge that they received information statements from their employers reporting these payments but instead of relying on these statements they attached to their return forms that reported zero wages as discussed above it is well settled that wages are taxable_income and should be reported as such see eg 765_f2d_1083 petitioners’ position to the contrary demonstrates not only a failure to reasonably comply with the code but also negligence and a clear disregard of the rules and regulations petitioners did not act with reasonable_cause and in good_faith accordingly the court holds that petitioners are liable for the accuracy-related_penalty under sec_6662 for tax_year sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless as discussed above petitioners’ claim that the payments they received from their employers are not taxable wage income is frivolous and groundless while a sec_6673 penalty is not appropriate at this time the court warns petitioners that continuing to advance frivolous or groundless arguments may result in penalties in the future the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
